                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                No. 4:19-CV-000175-FL

CORINTHA BOBBITT-DANIELS,           )
                                    )
                    Plaintiff,      )
                                    )
                    v.              )                  ORDER FOR PAYMENT OF ATTORNEY
                                    )                  FEES UNDER THE EQUAL ACCESS
ANDREW SAUL,1                       )                  TO JUSTICE ACT
Commissioner of Social Security,    )
                                    )
                    Defendant.      )
___________________________________ )

       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $3,040.00 in attorney’s fees, in full satisfaction of any and all claims arising under the

Equal Access to Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the

Treasury Offset Program, payment will be made by check payable to Plaintiff’s counsel,

Jonathan H. Winstead, and mailed to his office at P.O. Box 8444, Rocky Mount, North Carolina

27804, in accordance with Plaintiff’s assignment to his attorney of his right to payment of

attorney’s fees under the Equal Access to Justice Act.

                        22nd
       SO ORDERED this _________ day of March, 2021



                                               ________________________________
                                               LOUISE W. FLANAGAN
                                               UNITED STATES DISTRICT JUDGE




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security
Act, 42 USC 405(g)(action survives regardless of any change in the person occupying the
office of Commissioner of Social Security).




           Case 4:19-cv-00175-FL Document 27 Filed 03/22/21 Page 1 of 1
